United States Court of Appeals
              for the district of columbia circuit



No. 99-1397                                  September Term, 2001
                                         Filed On: May 3, 2002 [675504]
FPL Energy Maine Hydro LLC,
               Petitioner
               
     v.

Federal Energy Regulatory Commission,
               Respondent
               
American Rivers, et al.,
               Intervenors
               


            On Petition for Review of Orders of the
              Federal Energy Regulatory Commission
                                
                                
                                
     Before:  Sentelle, Rogers and Garland, Circuit Judges.


                            O R D E R

     It is ordered by the Court, sua sponte, that the opinion in the above case filed this date be,
and it hereby is, amended accordingly:

     Page 3, lines 4 and 10, "16 U.S.C.  976(8)" should read "16 U.S.C.  796(8)."



                                        Per Curiam
FOR THE COURT:
Mark J. Langer, Clerk

BY:

Deputy Clerk